REASONS FOR ALLOWANCE
Claims 1-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a sensor element is integrated into the gear wheel, a second sensor counter element is fixed in space and a first sensor counter element is installed at the steering-wheel-side steering shaft, magnetic flux originating from the sensor element being modified by the first sensor counter element, the second sensor counter element detecting the modified magnetic flux” are not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the prior art does not teach a second sensor counter element that detects a magnetic flux that is modified by a first sensor counter element.

Claims 16-17 allowed as previously discussed by including the allowable subject matter of claim 10, intervening claim 9, and additional claim language to further differentiate over the prior art.

Claims 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “an angle rotation sensor for detecting a relative rotation of the steering-wheel-side steering shaft compared to the wheel-side steering shaft, the angle rotation sensor including a first sensor counter element rotationally fixed to the support structure, a second sensor counter element rotationally fixed to the steering-wheel-side steering shaft and rotatable relative to the first sensor counter .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611